Citation Nr: 0824834	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-34 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for coronary artery 
disease (CAD). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The veteran had active service from August 1967 to August 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June and December 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma. 

The Board notes that evidence was received by the Board after 
the case was certified to the Board.  Normally, absent a 
waiver from the veteran, a remand is necessary when evidence 
is received by the Board that has not been considered by the 
RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Here, however, the Board notes 
that the evidence received in October 2006, in the form of a 
medical record, is a duplicate of evidence received in May 
2006, well before the RO's statement of the case (SOC).  
Since this evidence was, in fact, considered by the RO in 
making its most recent determination, a remand is not 
necessary.


FINDINGS OF FACT

1.  The veteran does not have hypertension that is related to 
his military service or that was caused or made worse by 
service-connected diabetes mellitus.

2.  The veteran does not have CAD that is related to his 
military service or that was caused or made worse by his 
service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service, or that is secondary to his service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007); 
38 C.F.R. § 3.310 (2006).

2.  The veteran does not have CAD that is the result of 
disease or injury incurred in or aggravated during active 
military service, or that is secondary to his service-
connected diabetes mellitus.   38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2007); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
and October 2005, well before the AOJ's initial adjudication 
of the claims.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a SOC reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.  

The veteran's SMRs do not show that he was diagnosed or 
treated with hypertension or CAD while in service.  The 
veteran has not reported any in-service diseases or injuries 
that caused his hypertension and CAD; nor does he report 
seeking treatment for either condition while in service.  The 
veteran has not reported being diagnosed with, or treated 
for, hypertension and CAD within one year of leaving military 
service.  Rather, he contends that his hypertension and CAD 
are related to his service-connected diabetes mellitus.  In 
support of his contention, the veteran claims that while he 
was hospitalized in December 2004 through March 2005, he had 
diabetes mellitus that led to the development of his 
hypertension and CAD.  

The record shows that the veteran was admitted to the VA 
medical center in Oklahoma City in December 2004 with chest 
pain and shortness of breath.  The veteran reported a past 
medical history of hypertension and that he was not taking 
any medications for it.  The veteran also reported that his 
father and mother had CAD.  A physical examination revealed a 
systolic murmur with conduction to carotids.  An EKG showed a 
left bundle branch block with sinus tachycardia.  The veteran 
was diagnosed with heart failure.  In January 2005, the 
veteran had quadruple bypass surgery and heart valve 
replacement.  The preoperative and postoperative diagnoses 
included three-vessel CAD and hypertension.  

The veteran's hospital records show that he had high blood 
sugars since his admission in December 2004, but that he was 
normally well-controlled and not insulin-dependent.  While 
hospitalized, the veteran was diagnosed with diabetes 
mellitus.  The records show that the veteran was started on a 
sliding insulin scale.  

In February 2005, the veteran had an Agent Orange 
examination.  The veteran was diagnosed with hypertension, 
CAD, and diabetes mellitus.  In regards to his diabetes 
mellitus, the examiner noted that the veteran's hemoglobin 
A1C was 4.9, but that since the veteran is also anemic, that 
value was not valid.  When the veteran was discharged from 
the VA medical center, he had diagnoses of hypertension, CAD, 
and diabetes mellitus.

In May 2005, the veteran was provided a contract examination 
in connection with his claims that his hypertension and CAD 
were due to his diabetes mellitus.  The examiner reviewed the 
veteran's post-service medical records, conducted a physical 
examination, and reviewed an echocardiogram.  The veteran 
reported the onset of diabetes mellitus, hypertension, and 
CAD approximately four months prior to the examination.  The 
examiner noted that diabetes mellitus was first diagnosed in 
January 2005, untreated hypertension was diagnosed in 
December 2004, and CAD was diagnosed before December 2004.  
The examiner opined that there were no non-diabetic 
conditions aggravated by diabetes and that it was less likely 
as not that the veteran's CAD was aggravated by his diabetes 
mellitus as his CAD was known prior to the diagnosis of 
diabetes mellitus.

A July 2006 VA examination reported that the veteran's 
hypertension and CAD are not related to his diabetes 
mellitus.  The examiner reviewed the veteran's post-service 
medical records, conducted a physical examination, and 
ordered a microalbumin level test which showed that his 
microalbumin was eight, which was within normal limits.  The 
veteran reported that he had hypertension for at least 30 
years that he remembers.  He reported being treated for his 
hypertension in 1982 with Catapres #1 patches, but it caused 
him so much weakness and tiredness that he stopped his 
treatment and did not take any medications until he was 
admitted to the hospital in December 2004.  

The veteran reported, and the medical records show, that 
while in the hospital, his blood sugar levels were seen to 
have increased.  In reviewing the veteran's VA records, the 
examiner noted that in January 2005, his hemoglobin A1C was 
not a diabetic hemoglobin A1C, which meant that he did not 
have blood sugar in the diabetic range for the previous three 
months.  The examiner noted that the veteran had a history of 
hypertension for at least 30 years before the diagnosis of 
diabetes mellitus.  The examiner also noted that the 
veteran's problems with CAD were present prior to the 
diagnosis of diabetes mellitus, and were not related.  The 
examiner opined that the veteran's hypertension and CAD were 
not related to his diabetes mellitus.  The examiner further 
opined that there was no evidence that the diabetes mellitus 
has in anyway caused any further acceleration or any further 
problems with the veteran's hypertension or CAD.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including hypertension and CAD, may be presumptively service 
connected if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

The veteran alleges that CAD and hypertension have been 
caused or aggravated by service-connected diabetes.  
Disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
change amounts to a substantive revision of the regulation.  
Given what appear to be substantive changes, and because the 
veteran's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

Here, the evidence indicates that the veteran's hypertension 
predated his diagnosis of diabetes mellitus by many years.  
The evidence also shows that the veteran's CAD existed before 
his diagnosis of diabetes mellitus.  No credible medical 
evidence was presented that the veteran's hypertension and 
CAD are proximately due to or the result of his diabetes 
mellitus.  No evidence was presented that the veteran had 
hypertension or CAD to a degree of 10 percent or more within 
one year of leaving his military service, or that the veteran 
suffered an in-service incurrence or aggravation of a disease 
or injury that lead to his hypertension and CAD.  In fact, 
the only medical opinion evidence of record indicates that 
each disease began many years after military service and that 
each was not caused or made worse by service-connected 
diabetes.

The Board acknowledges the veteran's contention that his 
diabetes mellitus contributed to his hypertension and CAD.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of these disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2007).  Consequently, the veteran's own assertions as to the 
etiology of his hypertension and CAD have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current hypertension and CAD were not caused by an 
in-service incurrence or aggravation of a disease or injury 
and are not proximately due to or the result of his service-
connected diabetes mellitus.


ORDER

Entitlement for service connection for hypertension is 
denied.

Entitlement for service connection for CAD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


